        Case 1:19-cv-10023-KPF Document 171 Filed 07/07/20 Page 1 of 12



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 PETRÓLEOS DE VENEZUELA, S.A., PDVSA
 PETRÓLEO, S.A., and PDV HOLDING, INC.,

        Plaintiffs and Counterclaim Defendants,
                                                             No. 19 Civ. 10023 (KPF)
        - against -

 MUFG UNION BANK, N.A. and GLAS
 AMERICAS LLC,

        Defendants and Counterclaim Plaintiffs.


                       DECLARATION OF MATTHEW S. SALERNO

MATTHEW S. SALERNO hereby declares, pursuant to 28 U.S.C. § 1746:

               1.      I am an attorney admitted to practice in this Court and a member of the

law firm of Latham & Watkins LLP, 885 Third Avenue, New York, New York 10022-4834.

I am counsel for Defendants and Counterclaim Plaintiffs MUFG Union Bank, N.A. (the

“Trustee”) and GLAS Americas LLC (the “Collateral Agent”), in their respective capacity as

Trustee and Collateral Agent, under the Indenture dated October 27, 2016, and the Pledge and

Security Agreement dated October 28, 2016, governing PDVSA’s Senior Secured Notes due

2020, in the above-captioned case. (collectively, “Defendants”).

               2.      On June 10, 2020, Defendants’ Venezuelan Law Expert submitted a

declaration to this Court containing, inter alia, an expert report (the “Expert Report”) and a

rebuttal report (the “Rebuttal Report”) expressing certain opinions on questions of Venezuelan

law. See June 10, 2020 Declaration of                              (“     Decl.”), Exs. 2-3. The

Expert Report and Rebuttal Report reference approximately 164 exhibits, many of which are

voluminous Spanish publications with a certified English translation. Certain of these exhibits
Case 1:19-cv-10023-KPF Document 171 Filed 07/07/20 Page 2 of 12
Case 1:19-cv-10023-KPF Document 171 Filed 07/07/20 Page 3 of 12
Case 1:19-cv-10023-KPF Document 171 Filed 07/07/20 Page 4 of 12
Case 1:19-cv-10023-KPF Document 171 Filed 07/07/20 Page 5 of 12
Case 1:19-cv-10023-KPF Document 171 Filed 07/07/20 Page 6 of 12
Case 1:19-cv-10023-KPF Document 171 Filed 07/07/20 Page 7 of 12
Case 1:19-cv-10023-KPF Document 171 Filed 07/07/20 Page 8 of 12
Case 1:19-cv-10023-KPF Document 171 Filed 07/07/20 Page 9 of 12
Case 1:19-cv-10023-KPF Document 171 Filed 07/07/20 Page 10 of 12
Case 1:19-cv-10023-KPF Document 171 Filed 07/07/20 Page 11 of 12
         Case 1:19-cv-10023-KPF Document 171 Filed 07/07/20 Page 12 of 12




I declare under penalty of perjury that the foregoing is true and correct.



Dated:         July 6, 2020
               Center Moriches, New York




                                                         Matthew S. Salerno




                                                 12
